Citation Nr: 9934738	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include hysterical neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from April 1976 to 
February 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1996 rating decision 
in which the RO denied the veteran's claim of service 
connection for hysterical neurosis.  The veteran filed an NOD 
in May 1996, and the RO issued an SOC the following month.  
The veteran filed a substantive appeal in June 1996.  The 
veteran's appeal subsequently came before the Board, which, 
in a January 1998 decision, remanded the appeal to the RO for 
additional development.  Supplemental statements of the case 
(SSOC) were issued in March and August 1999.  

REMAND

A review of the veteran's service medical records reflects 
that he underwent a mental health examination in January 
1977.  Following a clinical evaluation, the examiner's 
diagnosis was hysterical neurosis, dissociative type.  It was 
noted that the veteran's contact with psychiatric agencies 
prior to entering the service had been very brief and was not 
felt to be related to his present problem.  It was further 
noted that the veteran's hysterical neurosis was present 
prior to his entering service, based upon the dates of the 
onset of the illness and of his entry into the Air Force.  
The veteran was not felt qualified for world-wide duty, and 
it was recommended that a Medical Board be convened.

A Medical Board Report, dated that same month, January 1977, 
noted a diagnosis of hysterical neurosis, dissociative type.  
The illness was found to have existed prior to service (EPTS) 
and to have been permanently aggravated by service.  A 
subsequent U.S. Air Force Physical Evaluation Board report, 
also dated in January 1977, noted a diagnosis of:

Hysterical neurosis, dissociative type, with 
moderate impairment 
of social and industrial adaptability.  EPTS 
with Service Aggravation.  
				Present degree           10
					Less EPTS factor       10
					                                     
0

In March 1977, following his separation from active service, 
the veteran filed a claim of service connection for a 
"nervous condition".  He later failed to report for a VA 
examination, and was subsequently notified by letter in June 
1977 that his claim had been denied due to his failure to 
report for the examination, and that no further action could 
be taken.  

In December 1995, the veteran filed a claim seeking service 
connection for "mental problems".  In his VA Form 21-526 
(Veteran's Application for Compensation or Pension), the 
veteran appeared to report that he had received treatment for 
his disorder at the VA Medical Center (VAMC) in Tampa.  His 
claim was subsequently denied by the RO, in a March 1996 
rating action.  Although it was noted, in the rating 
decision, that the veteran had failed to respond to an RO 
letter requesting information as to continuity of treatment 
for the claimed disorder since service, there was no 
indication that the RO had sought to obtain records of 
treatment of the veteran at the VAMC in Tampa.

Thereafter, in January 1998, the veteran's appeal was 
remanded by the Board to the RO for additional development.  
The remand order instructed the RO to review the record and 
determine whether there were any missing or separated records 
generated or obtained subsequent to the veteran's original 
claim in 1977 and, if so, to obtain them.  The RO was also 
instructed to determine, if possible, whether there had been 
a final adjudication of the veteran's claim in 1977; to 
request of the veteran that he provide information regarding 
any treatment he had received for his hysterical neurosis; 
and, finally, to obtain copies of the veteran's treatment 
records, if any, from the Tampa VAMC.  

That same month, January 1998, the RO contacted the veteran 
by letter at his address of record, and requested that he 
complete and submit the enclosed VA Form 21-4142's 
(Authorization and Consent to Release Information) as to any 
post-service medical care he might have received.  No reply 
from the veteran to that request is of record.  In February 
1999, the RO was notified by the veteran's service 
representative that attempts at contacting the veteran at his 
last known address had been unsuccessful, beginning in 
January 1998.  In addition, the last letter sent by the 
representative to the veteran in October 1998 had been 
returned, with no forwarding address.  Thereafter, the 
veteran was found to be living in another state, and a copy 
of the March 1999 SSOC was re-mailed to his new address in 
August 1999.  

With regard to a claim for service connection, the applicable 
law provides that a veteran shall be presumed to have been in 
sound condition at the time of acceptance for service, except 
for defects noted at that time or where clear and 
unmistakable evidence demonstrates that the disability or 
disease in issue existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  A preexisting disability or disease will 
be considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet.App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993) (Board must "explain the 
criteria it used to determine whether there was an increase 
in disability of [preexisting condition] during service and 
how, pursuant to such criteria, it concluded that [there was 
no in-service worsening]").

As noted in the August 1999 SSOC, the RO denied the veteran's 
claim in June 1977 for failure to cooperate in reporting for 
a VA examination at that time.  Since the Board's January 
1998 remand, the RO has denied the veteran's claim on the 
basis that there was a preexisting mental disorder that was 
not aggravated during service.  That may or may not be the 
correct result in this matter, but, since the veteran appears 
to have asserted that he underwent treatment for a related 
disorder at the Tampa VAMC (albeit a number of years after 
service), we previously remanded, in part, for the RO to 
attempt to secure records of any such treatment, to insure 
that the medical record is complete before a final decision 
is rendered on the claim. 

We are mindful that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  The Court has emphasized 
that, where the remand orders of the Board are not complied 
with, the Board itself errs in failing to insure compliance.  
See Stegall v. West, 11 Vet.App. 268 (1998).  

In this instance, with respect to the Board's remand order, 
the evidence of record does not reflect that an attempt was 
made by the RO to obtain the veteran's treatment records, if 
any, from the VAMC in Tampa.  Thus, the Board finds that the 
evidence does not clearly reflect that its remand order has 
been complied with and, therefore, this appeal must be 
remanded a second time so that the requested development can 
be accomplished.  

We must also observe that the veteran has not cooperated to 
the extent necessary in his claim.  It appears, from the 
record, that he has not kept the RO apprised of his current 
address, and has not answered mail from the RO.  Where an RO 
requests information to enable it to obtain evidence in 
support of a veteran's claim, the veteran's cooperation with 
all such requests is essential and, as the Court of Appeals 
for Veterans Claims has emphasized, "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).

Accordingly, while we regret the delay, the veteran's claim 
for a nervous disorder, to include hysterical neurosis, is 
REMANDED to the RO for the following action:  

1. The RO should attempt to obtain any 
medical records pertaining to the 
veteran from the Tampa VAMC that may 
exist, and incorporate them into the 
claims folder.  

2. The RO should contact the veteran and 
afford him one more opportunity to 
provide information as to any medical 
treatment he has received, since 
service, for a mental disorder; the 
veteran should be requested to furnish 
names of physicians or other health 
care personnel, addresses, and 
appropriate consents for disclosure of 
information as to any such treatment 
he has received.

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


